DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 9/2/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andoh (US 2016/0333227).
Re claim 1, Andoh discloses a titanium substrate having a textured surface that includes randomly distributed peaks separated from each other by valleys (Fig 1h)[0040], wherein tops of the peaks are separated by bottoms of the valleys by at least a minimum separation distance such that the textured surface is characterized as having peak of greater than 0.1µm (Fig 1f), but does not disclose an Sq (root mean square height) that is greater than 0.3 micrometers.
The teaching as discussed above does not disclose wherein the minimum separation distance between the tops of the peaks and the bottoms of the valleys is 3 micrometers or greater (re claim 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the peak of Andoh by employing the specific root mean square height for improving .
Claims 3-5, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andoh (US 2016/0333227) in view of Fujita et al (US 2016/0238418).
Re claim 8, Andoh discloses a titanium substrate that includes an external textured surface having alternating peaks and valleys suitable for diffusely reflecting visible light that is incident at the external textured surface (Fig 1h), wherein tops of the peaks are separated by bottoms of the valleys by at least a minimum depth (Fig 1h), but does not disclose the titanium substrate is imparted with a gloss value that is less than 2 gloss units as measured at 20 degrees relative to the external textured surface when the visible light is incident at the external textured surface, 
The teaching as discussed above does not disclose wherein the textured surface has a gloss value that is less than 1 gloss unit as measured with a 20 degree gloss meter (re claim 3), wherein the textured surface has a gloss value that is less than 2 gloss units as measured with a 60 degree gloss meter (re claim 4), wherein the textured surface has a gloss value that is less than 10 gloss units as measured with an 85 degree gloss meter (re claim 5), wherein the gloss value is less than 5 gloss units as measured at 60 degrees relative to the external textured surface, and the gloss value is less than 10 gloss units as measured at 85 degrees relative to the external textured surface (re claim 9), a physical vapor deposition (PVD) coating that overlays the titanium substrate (re claim 10), wherein the external textured surface is characterized as having an Sq that is greater than 0.3 micrometers (re claim 11), wherein the minum depth that separates the peaks and bottom of the valley is 3 micrometer or greater (re claim 12), the titanium substrate has a Vickers hardness of 350HV (re claim 13).
The feature of claims 11, 12 have been addressed in previous paragraphs.
Fujita et al teach the use of a clear base paint for improving in gloss (Fig 4)[0069], a physical vapor deposition (PVD) coating (57b) that overlays a substrate (57a) [0037]. It woud have been obvious 
As to specific hardness, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the specific hardness for intended use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	
Allowable Subject Matter
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HUNG V NGO/Primary Examiner, Art Unit 2847